      Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 1 of 39


                                                                        MOBRISOM e.   FOERSTER LLP
                                            12531 HIGH BLUFF DRJVE
MORRISON             FOERSTER               S-3N DIEGO, (LVLTFORNLA     BEIJING, BERLIN, BOSTON,
                                                                        BRl'SSRLS. DENVER, HO.NG KONG,
                                            92130-2040                  LO.NDON, LOS .ANGELES, NEW YORK,
                                                                        NORTHERN VIRGINIA, PALO ALTO,
                                            TELEPHONE: 858.720.5100     SAN DIEGO. SAN FRANCISCO, SHANGHAI
                                                                        SINGAPORE, TOKYO, WASHINGTON, D.C.
                                            FACSDvnLE: 858.720.5125


                                            W\X''W.^^OFO.COM




May 6, 2019                                                             Writer's Direct Contact
                                                                        +1 (858) 720.5178
                                                                        EBosman@mofo.com




VIA ECF

Hon. Magistrate Virginia K. DeMarchi
United States District Court
Northern District of California
San Jose Courthouse
280 South 1st Street, 5th Floor
San Jose. CA 95113



Re:    Joint Discovery Letter Regarding Rule 45 Deposition Subpoenas to Customer in
       Pesalron Technology Senuce. Inc. v. Zurich American Ins. Co.. el al. No. 5:18-cv-
       01477-LHK



Dear Judge DeMarchi:

In accordance with the Court's Standing Order, Section 4(c), Non-Party Customer' and
Defendant American Guarantee & Liability Insurance Company ("AGLIC") respectfully
submit this joint discovery letter regarding two Rule 45 deposition subpoenas AGLIC seized
upon Customer and Customer's in-house legal counsel.

1.     STATEMENT OF THE DISPUTE

Customer moves to quash two Rule 45 non-party subpoenas for deposition testimony served
by AGLIC on Customer: (1) a subpoena seeking testimony from Customer under Rule
30(b)(6), and (2) a subpoena seeking testimony from one of Customer's senior in-house
litigation attorneys. Both deposition subpoenas are noticed for May 14,2019. The parties'
respective positions are presented below.

' The parties to the Pegatron Lawsuit agreed to keep Pegatron Technology Service, Inc.'s
C'PTSl's") customer confidential and refer to the customer in their pleadings as "Customer.'
(See ECF Nos. 1-1 at t 7; 12 at ^ 7; 17 at p. 2 n. 1.) To preserve its confidentiality, Non-
Part)' Customer continues to use this pseudonym here. The agreement regarding
confidentiality extends to the name of claimant Jane Doe (see id), who is also referred to
herein by a pseudonym.


sd.734475   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 2 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 3 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 4 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 5 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 6 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 7 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 8 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 9 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 10 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 11 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 12 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 13 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 14 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 15 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 16 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 17 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 18 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 19 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 20 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 21 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 22 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 23 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 24 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 25 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 26 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 27 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 28 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 29 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 30 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 31 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 32 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 33 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 34 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 35 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 36 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 37 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 38 of 39
Case 5:18-cv-01477-LHK Document 48 Filed 05/07/19 Page 39 of 39
